Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nasr et al. (U.S 6179066B1), in view of Magnuson (U.S. 2018/0058187A1). 
Regarding claim 1, Nasr et al. disclose a rotary steerable tool (see figs. 1-2) for directional drilling, comprising: a tool body (210, fig. 2) including a flowbore (passage through 210); a plurality of extendable members (214a-214n, 216a-216n), each independently movable between an extended position and a retracted position (see fig. 2 and refer to col. 5 lines 48-53); 
a plurality of actuation devices (224a-224b, 226a-226b), each being independently operable to control a respective one of the extendable members (214a-214n, 216a-216n; refer to col. 6 lines 1-16) to steer the tool body (210, fig. 2 and refer to col. 1 lines 48-56, col. 4 lines 27-56, and col. 7 lines 1-17: the parameter of interest comprises vibration and lateral displacement, the processor controls the stabilizer to adjust the force applied to the extendable members based on the vibration or lateral displacement; col. 1 lines 35-56: which intern steer the tool body in a desired drilling direction); and 
a sensor (V1, V2, Vn, P1, P2, Pn) operable to provide a first feedback parameter, the first feedback parameter comprising displacement of the extendable members (refer to col. 6 lines 38-43), force or pressure applied by the extendable members (refer to col. 7 lines 1-15); and 
a controller (232) operable to control a position and a force applied by each of the extendable members (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members; col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) for steering the tool body (210), wherein the controller (232) is communicative with the sensor (V1, V2, Vn, P1, P2, Pn) and operable to calibrate  (the processor 232 sends signals to the power units 224 and 226 to regulate/calibrate the output of the power units) based on the first feedback parameter to adjust at least one of the force applied by (col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) or the position of the extendable members (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members) to steer the tool body (refer to col. 1 lines 48-56, col. 4 lines 27-56, and col. 7 lines 1-17: the parameter of interest comprises vibration and lateral displacement, the processor controls the stabilizer to adjust the force applied to the extendable members based on the vibration or lateral displacement; col. 1 lines 35-56: adjusting the lateral displacement will intern steer the tool body in a desired drilling direction).
However, Nasr et al. fail to teach a base control scheme wherein calibrating the base control scheme. 
Magnuson teaches a control system for updating a well plan based on senor measurements. The sensor validates formations identified in the well plan and updates/ calibrates the well plan data according to discrepancies identified (refer to para 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the controller of Nasr et al. to control the well drilling plan/base control scheme, wherein calibrating the well drilling plan/ a base control scheme when encountering different lithologies and formations. 
Regarding claim 10, Nasr et al. disclose a method of directionally drilling a borehole (see fig. 1), comprising: rotating a rotary steering tool (210, fig. 2) within the borehole, wherein the tool including a plurality of extendable members (214a-214n, 216a-216n); 
determining, directly or indirectly, a first feedback parameter, the first feedback parameter comprising a displacement of (refer to col. 6 lines 38-43), a force or pressure applied by (refer to col. 7 lines 1-15) each of the extendable members (refer to col. 5 lines 35-37) via a plurality of sensors (P1, P2, Pn);
independently moving any of the extendable members 214a-214n, 216a-216n; refer to col. 6 lines 1-16) between a retracted position and an extended position to selectively apply a force against the borehole with the extendable members (refer to col. 7 lines 1-15) and steer the tool in a target direction (refer to col. 1 lines 48-56, col. 4 lines 27-56, and col. 7 lines 1-17: the parameter of interest comprises vibration and lateral displacement, the processor controls the stabilizer to adjust the force applied to the extendable members based on the vibration or lateral displacement; col. 1 lines 35-56: which intern steer the tool body in a desired drilling direction);
controlling a position and a force applied by each of the extendable members (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members; col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) using a controller (232); and 
steering the tool based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members to steer the tool in the target direction (refer to col. 1 lines 48-56, col. 4 lines 27-56, and col. 7 lines 1-17: the parameter of interest comprises vibration and lateral displacement, the processor controls the stabilizer to adjust the force applied to the extendable members based on the vibration or lateral displacement; col. 1 lines 35-56: which intern steer the tool body in a desired drilling direction).
However, Nasr et al. fail to teach a base control scheme wherein calibrating the base control scheme. 
Magnuson teaches a control system for updating a well plan based on senor measurements. The sensor validates formations identified in the well plan and updates/ calibrates the well plan data according to discrepancies identified (refer to para 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the controller of Nasr et al. to control the well drilling plan/base control scheme, wherein calibrating the well drilling plan/base control scheme when encountering different lithologies and formations. 
Claims 1, 3-6, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Magnuson (U.S. 2018/0058187A1).
Regarding claim 1, Downton discloses a rotary steerable tool (the assembly of housing 10, fig. 1) for directional drilling (refer to paragraph 0016), comprising: a tool body (10) including a flowbore (paragraph 0019: bore in which drilling fluid is supplied);
a plurality of extendable members (14), each independently movable between an extended position and a retracted position (refer to paragraph 0016); 
a plurality of actuation devices (24), each being independently operable to control a respective one of the extendable members to steer the tool body (see fig. 1, refer to abstract, paragraphs 0002, 0004-0006, 0016, 0020, and 0030: each valve 24 is configured to individually control movement of pads 14 to steer the tool body); and 
a sensor (28) operable to provide a first feedback parameter (refer to para 0018: inclination and azimuth), and 
a controller (26, para 0018) communicative with the sensor (28, see fig. 1) to maintain at least one of a desired tool face, a borehole center, an eccentric target location, or well profile (the inclination and azimuth sensors 28 are used to maintain at least one of a desired tool face, a borehole center, an eccentric target location, or well profile).  
However, Downton fails to teach the first feedback parameter comprising displacement of the extendable members, a force or pressure applied by the extendable members, force or pressure applied to the extendable members, or orientation and positional parameters of the extendable members; the controller operable to control a position and a force applied by each of the extendable members according to a base control scheme for steering the tool body; the controller calibrate the base control scheme based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members to steer the tool body.
Nasr et al. teach, in the same field of endeavor, a drilling tool (see fig. 2) comprising a sensor (V1, V2, Vn, P1, P2, Pn) operable to provide a first feedback parameter, the first feedback parameter comprising displacement of the extendable members (214a-214n, 216a-216n; refer to col. 6 lines 38-43), force or pressure applied by the extendable members (refer to col. 7 lines 1-15); and 
a controller (232) operable to control a position and a force applied by each of the extendable members (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members; col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224), wherein the controller (232) is communicative with the sensor (V1, V2, Vn, P1, P2, Pn) and operable to calibrate  (the processor 232 sends signals to the power units 224 and 226 to regulate/calibrate the output of the power units) based on the first feedback parameter to adjust at least one of the force applied by (col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) or the position of the extendable members (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members) to steer the tool body (refer to col. 1 lines 48-56, col. 4 lines 27-56, and col. 7 lines 1-17: the parameter of interest comprises vibration and lateral displacement, the processor controls the stabilizer to adjust the force applied to the extendable members based on the vibration or lateral displacement; col. 1 lines 35-56: which intern steer the tool body in a desired drilling direction).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, having the teachings of Downton and Nasr et al. before him or her, to have modified sensing system of Downton to include sensors for measuring the displacement of the extendable members, a force or pressure applied by the extendable members; wherein the controller is operable to control a position and a force applied by each of the extendable members; the controller calibrates the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members to steer the tool body as taught by Nasr et al., for efficient geosteering the drill bit for directional drilling. 
However, the combination of Downton and Nasr et al. is silent to a base control scheme wherein calibrating the base control scheme. 
Magnuson teaches a control system for updating a well plan based on senor measurements. The sensor validates formations identified in the well plan and updates/calibrates the well plan data according to discrepancies identified (refer to para 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton and Nasr et al. to use the controller of Downton to control the well drilling plan/base control scheme, wherein calibrating the well drilling plan/base control scheme when encountering different lithologies and formations. 
Regarding claim 3, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 1 above; Downton further discloses any extendable member (14) is extendable and retractable regardless of the position of any other extendable member (paragraph 0020: valves 24 individually control extension of pads 14).  
Regarding claim 4, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 1 above; Downton further discloses each actuation device (24) is controlled by controller (26; see fig. 1).  
Regarding claim 5, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 1 above; Downton further discloses a sensor (28) coupled to the rotary steerable tool (sensor 28 is indirectly connected to housing 10) the sensor operable to provide a second feedback parameter (second 28 provide azimuth measurements; refer to paragraph 0018).  
Regarding claim 6, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 1 above; Nasr et al. further disclose the first feedback parameter further comprises a pressure applied to one of the extendable members, a displacement of one of the extendable members, a tool face, a bit force, a bit direction, or any combination thereof (refer to col. 7 lines 8-10; pressure applied to extendable members).  
Regarding claim 8, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 1 above; Downton further discloses each actuation device (24) couples the respective extendable members (14) to a hydraulic pressure, thereby actuating extension of the respective extendable member (refer to paragraph 0017-0018).  
Regarding claim 9, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 1 above; Downton further discloses a drill bit (18), wherein a tool face, position, and/or orientation of the drill bit is controlled by the plurality of extendable members (14; refer to abstract and paragraph 0020).  
Regarding claim 10, Downton discloses a method of directionally drilling a borehole (see fig. 1 and refer to abstract), comprising: rotating a rotary steerable tool within the borehole (refer to abstract, paragraph 0002 and 0016), wherein the tool including a plurality of extendable members (14); a plurality of sensors (28); determining, directly or indirectly, a first feedback parameter (refer to para 0018: inclination and azimuth); independently moving any of the extendable members (14) between a retracted position and an extended position to selectively apply a force against the borehole with the extendable members (14) and steer the tool in a target direction (see fig. 1, refer to abstract, paragraphs 0002, 0004-0006, 0016, 0020, and 0030). 
However, Downton fails to teach the first feedback parameter comprising displacement of, a force or pressure applied by, a force or pressure applied to, or orientation and positional parameters of the extendable members, controlling a position and force applied by each of the extendable members using a controller according to a base control scheme, and calibrating the base control scheme for steering the tool based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members to steer the tool in the target direction. 
Nasr et al. teach, in the same field of endeavor, a drilling tool (see fig. 2) comprising a sensor (V1, V2, Vn, P1, P2, Pn) operable to provide a first feedback parameter, the first feedback parameter comprising displacement of the extendable members (214a-214n, 216a-216n; refer to col. 6 lines 38-43), force or pressure applied by the extendable members (refer to col. 7 lines 1-15); and 
a controller (232) controlling a position and a force applied by each of the extendable members (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members; col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224), wherein the controller (232) is communicative with the sensor (V1, V2, Vn, P1, P2, Pn) and operable to calibrate  (the processor 232 sends signals to the power units 224 and 226 to regulate/calibrate the output of the power units) based on the first feedback parameter to adjust at least one of the force applied by (col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) or the position of the extendable members (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members) to steer the tool body (refer to col. 1 lines 48-56, col. 4 lines 27-56, and col. 7 lines 1-17: the parameter of interest comprises vibration and lateral displacement, the processor controls the stabilizer to adjust the force applied to the extendable members based on the vibration or lateral displacement; col. 1 lines 35-56: which intern steer the tool body in a desired drilling direction).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, having the teachings of Downton and Nasr et al. before him or her, to have modified the sensing system of Downton to include sensors for sensing displacement of, or a force, or pressure applied by the extendable members, controlling a position and force applied by each of the extendable members using a controller, calibrating, based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members to steer the tool in the target direction, as taught by Nasr et al., for efficiently geosteering the drill bit for directional drilling. 
However, the combination of Downton and Nasr et al. is silent to a base control scheme wherein calibrating the base control scheme. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton and Nasr et al. to use the controller of Downton to control the well drilling plan/base control scheme, wherein calibrating the well drilling plan/base control scheme when encountering different lithologies and formations. 
Regarding claim 11, the combination Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 10 above; Downton further discloses controlling each of the extendable members (14) via a unique actuation device (24, see fig. 1).  
Regarding claim 14, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 10 above; Downton further discloses detecting a displacement of the tool (paragraph 0020: the control unit controls valves 24 so as to determine, if any, of the pistons and associated pads 14 occupies its extended position at any given time; the pads being in an extended position will imply a displacement of the tool).  
Regarding claim 15, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 10 above; Downton further discloses moving one of the extendable members (14) while another of the extendable members is at least partially extended from the tool (abstract and paragraph 0020: extendable members 14 are independently extendable by valves 24, so one can be moved while the other is at least partially extended from the tool).  
Regarding claim 16, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 11 above; Downton further discloses moving each the extendable members (14) using a hydraulic source upon operating the respective actuation device (24; refer to paragraph 0017 and 0018).  
Regarding claim 17, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 16 above; Downton further discloses independently coupling each extendable member (14) to the same hydraulic source via the respective actuation devices (24; fig. 1 and paragraph 0018: hydraulic fluid is suppled from a high-pressure line 23).  
Regarding claim 18, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 10 above; however, the combination of Downton, Nasr et al., and Magnuson fail to teach moving one or more of the extendable members at a frequency lower than once every revolution.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr et al., and Magnuson to move one or more of the extendable members at a frequency lower than once every revolution because applicant has not disclosed that moving one or more of the extendable members at a frequency lower than once every revolution is for a particular purpose, provides an advantage, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the extendable members of Downton since they both move to perform the same function of steering the downhole drilling tool. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Magnuson (U.S. 2018/0058187A1) as applied to claim 1 above, and further in view of Planche (U.S. 3,795,141).
Regarding claim 2, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 1 above; however, the combination of Downton, Nasr et al., and Magnuson fail to teach each actuation device includes a solenoid valve, a linear motor, an electric motor, or a piezoelectric device.  
Planche discloses the use of solenoid valve (67, fig. 1) to extend and retract a pad (34; see fig. 1 and refer to col. 4 lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the valve of Downton, as modified by Nasr et al. and Magnuson, with a solenoid valve, for actuating the pads, as taught by Planche.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Magnuson (U.S. 2018/0058187A1) as applied to claim 10, and further in view of Pirovolou (U.S. 2009/0000823A1).
Regarding claim 12-13, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 10 above; however, the combination of Downton, Nasr et al., and Magnuson fail to teach detecting a difference between a desired position or tool face of the tool and an actual position or tool face of the tool, calibrating the base control scheme to decrease the difference, wherein 22WO 2018/084838PCT/US2016/060060 calibrating the base control scheme to reach a target direction.  
Pirovolou discloses a method of automatically controlling the trajectory of a drilled well. The method comprises measuring data related to inclination and azimuth of the well by a sensor, the data is used to calculate the actual position and orientation (118) of the bottom-hole assembly (refer to paragraph 0031). The data is sent to a controller (108) which determines/calibrates the difference between a desired position and an actual position and corrective actions (110) are taken (refer to paragraph 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Downton, Nasr et al., Magnuson, and Pirovolou before him or her, to detect a difference between a desired position or tool face of the tool and an actual position or tool face of the tool, calibrating the base control scheme to decrease the difference, wherein 22WO 2018/084838PCT/US2016/060060 calibrating the base control scheme to reach a target direction, for automatically controlling the trajectory of the drilled well during the geosteering operation. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Magnuson (U.S. 2018/0058187A1) as applied to claim 10 above, and further in view of Swadi et al. (U.S. 2013/0199784A1).
Regarding claim 19, the combination of Downton, Nasr et al., and Magnuson teach all the features of this claim as applied to claim 10 above; however, the combination of Downton, Nasr et al., and Magnuson fail to teach drilling a dogleg severity of at least 100 degree per 100 ft (30.5 m) with the tool for the borehole.  
Swadi et al. disclose dogleg severity in drilling casing window measured in degree per 100 feet  and may be specified for major directional drilling tools such as rotary steerable systems (refer to paragraph 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr et al., and Magnuson to drill a dogleg severity of at least 100 per 100 ft (30.5 m), as taught by Swadi et al. since it’s a known practice to be specified for rotary steerable systems. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1), Aklestad (U.S. 2017/0218747A1), and Magnuson (U.S. 2018/0058187A1).
Regarding claim 20, Downton discloses a method of directionally drilling a borehole (refer to paragraph 0016), comprising: independently controlling a plurality of extendable members (14) for steering a rotary steerable tool to directionally drill a borehole (see fig. 1 and refer to paragraphs 0002, 0004-0006, 0016, 0020, and 0030).
However, Downton fail to teach controlling a position and force applied by extendable members independently using a controller according to a base control scheme for steering the rotary steering tool; detecting a difference between a desired drilling parameter comprising a desired displacement of, a desired force, or pressure applied by, a force or pressure applied to, an orientation, or a position of each of the extendable members and an actual drilling parameter comprising an actual force applied by each of the extendable members determined via a plurality of sensors, and calibrating the control scheme for the extendable members to adjust at least one of the force applied by or the position of the extendable members and to minimize the difference and steer the tool to a directionally drill the borehole. 
Nasr et al., as previously discussed, teach controlling a position (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members ) and force (col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) applied by extendable members (214a-214n, 216a-216n) independently using a controller (232); detecting drilling parameter comprising a desired displacement of (refer to col. 6 lines 38-43) or a desired force or pressure applied by the extendable members (refer to col. 7 lines 1-15) via a plurality of sensors (V1, V2, Vn, P1, P2, Pn), and calibrating/regulating (the processor 232 sends signals to the power units 224 and 226 to regulate/calibrate the output of the power units) for the extendable members to adjust at least one of the force applied by or the position of the extendable members and to steer the tool to a directionally drill the borehole (refer to col. 1 lines 48-56, col. 4 lines 27-56, and col. 7 lines 1-17: the parameter of interest comprises vibration and lateral displacement, the processor controls the stabilizer to adjust the force applied to the extendable members based on the vibration or lateral displacement; col. 1 lines 35-56: controlling the lateral displacement will intern steer the tool body in a desired drilling direction).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, having the teachings of Downton and Nasr et al. before him or her, to have modified the controller and sensing system of Downton to control a position and force applied by extendable members independently for steering the rotary steering tool; detect a drilling parameter comprising a desired displacement of, or a desired force, or pressure applied by the extendable members via a plurality of sensors, and calibrating the extendable members to adjust at least one of the force applied by or the position of the extendable members to steer the tool to a directionally drill the borehole, as taught by Nasr et al., for efficient geosteering the drill bit for directional drilling. 
However, the combination of Downton and Nasr et al. appear to be silent to detecting a difference between a desired drilling parameter and an actual drilling parameter comprising an actual force applied by each of the extendable members determined via the plurality of sensors, calibrating a base control scheme for the extendable members, and to minimize the difference. 
Aklestad teaches a method of steering a drill string (104, fig. 1) comprising one or more pads refer to paragraph 0019), wherein a difference between a desired/expected drilling position and an actual drilling position of the drill string is determined by sensors. The difference is displayed at a user interface on a display (refer to paragraph 0081). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, having the teachings of Downton, Nasr et al., and Aklestad before him or her, to have modified the combination of Downton and Nasr at al. to detecting a difference between a desired drilling parameter and an actual drilling parameter via a sensor and adjusting control of the plurality of independently controllable extendable members to minimize the difference, for the purpose of design optimization to improve the steering efficiency in order to maintain a desired direction.  
However, the combination of Downton, Nasr et al., and Aklestad is silent to calibrating the base control scheme.
Magnuson teaches a control system for updating a well plan based on senor measurements. The sensor validates formations identified in the well plan and updates/ calibrates the well plan data according to discrepancies identified (refer to para 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr et al., and Aklestad to use the controller of Downton to control well drilling plan/base control scheme, wherein calibrating the well drilling plan/base control scheme when encountering different lithologies and formations. 
Regarding claim 21, the combination of Downton, Nasr et al., Aklestad, Magnuson teach all the features of this claim as applied to claim 20 above; Magnuson further discloses autonomously calibrating the base control scheme (refer to para 0018).  
Regarding claim 22, the combination of Downton, Nasr et al., Aklestad, Magnuson teach all the features of this claim as applied to claim 20 above; Aklestad further discloses the drilling parameter is tool face, position, eccentric tool location, or any combination thereof (refer to paragraph 0011).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1), Aklestad (U.S. 2017/0218747A1) and Magnuson (U.S. 2018/0058187A1), as applied to claim 20 above, and further in view of Samuel et al. (U.S. 2016/0053546A1).
Regarding claim 23, the combination of Downton, Nasr et al., Aklestad, and Magnuson teach all the features of this claim as applied to claim 20 above; Magnuson further teaches  calibrating the control scheme/well plan comprises using direct measurements, to steer the tool generally in the desired drilling direction (refer to para 0018).
 However, the combination fail to teach determine a stick-slip frequency during a stick-slip event. 
Samuel et al. disclose a drill string assembly comprising a vibration sub imparting vibration to the drill bit (refer to abstract). The vibrational orientation and frequency generated by the vibration subs can be tuned to mitigate or eliminate the effects of stick-slip during drilling operations (refer to paragraph 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr at al., Aklestad, and Magnuson to determine a stick-slip frequency during a stick-slip event, as taught by Samuel et al., to mitigate or eliminate the effects of stick-slip during drilling operations. 
Response to Arguments
Applicant's arguments in appeal brief, filed on 08/19/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 10, and 20, applicant argues that Nasr et al. fail teach adjusting the extendable members for steering.
Examiner respectfully disagree. Nasr teaches adjusting the extendable arms for steering the tool body (refer to col. 1 lines 48-56, col. 4 lines 27-56, and col. 7 lines 1-17: the parameter of interest measured by the sensors comprises at least vibration and lateral displacement, the processor controls the stabilizer to adjust the force applied to the extendable members based on the vibration or lateral displacement; col. 1 lines 35-56: adjusting the lateral displacement will intern steer the tool body in a desired drilling direction).
Applicant’s arguments with respect to the base control scheme of claims 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new rejection of claims 1, 10, and 20 over Magnuson (U.S. 2018/0058187A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANICK A AKARAGWE/           Examiner, Art Unit 3672